Title: To James Madison from Jacob Ridgway, 8 August 1808
From: Ridgway, Jacob,Robertson, John
To: Madison, James



Sir,
seal Anvers 8th. August 1808

I have the honor to send you enclosed a certified Copy of the protest entered here recently by Captain Stephen Waterman of the ship Mentor of New York whose Vessel and Cargo were burnt & destroyed at Sea by the french frigate Hortentia on the third March last for having been boarded by the english.  I have sent General Armstrong a Copy of this Protest together with a statement of Captain Waterman’s claims, this captain having been long detained in France as prisoner of War preferred returning to the United States than going himself to Paris.  I am daily expecting the Crew of the ship Mentor to send them on to Holland to embark for the United States.  The Crews of several other vessels which have been seized & condemned are now passing through this city on their way to Holland in the hope of finding there a speedy passage home.
Since my last respects of the 27th. March, the Brig Sally of Philadelphia, Michael Brown Master, loaded with Coffee, Sugar & Cocoa, having sailed from Philadelphia the 9th. November last bound to Bordeaux, arrived here under seizure the 15th. of April.  This brig having been boarded by the english & ordered into England & afterwards oblidged again to put into several english Ports by Stress of Weather, Vessel and Cargo were seized by the Customhouse Officers of Flushing the moment she appeared in the roads making a signal of distress.
Her Cargo was publickly Sold by the Customhouse the 13th. June and her Captain is still waiting untill her case be decided, having put his Crew on board of an other american Vessel which had then permission to sail from Flushing  I have the honor to be very respectfully Sir Your most obedient and most humble Servant
for Jacob Ridgway Esquire,

J: Robertson

